  Case 19-11363        Doc 20     Filed 06/20/19 Entered 06/20/19 15:02:38          Desc Main
                                    Document     Page 1 of 4


                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

In re:                                            §      Chapter 13
                                                  §
Renia Griffin,                                    §      Case No. 19-11363
                                                  §
Debtor.                                           §
                                                  §


          OBJECTION TO CONFIRMATION OF DEBTOR’S CHAPTER 13 PLAN


         Carrington Mortgage Services, LLC (the “Movant”), as servicer for Wilmington Savings

Fund Society, FSB, as Trustee of Stanwich Mortgage Loan Trust A (the “Creditor”), by its

attorneys, Weinstein & Riley, P.S., hereby objects to the Chapter 13 Plan proposed by the Debtor

Renia Griffin (the “Debtor”).

         1.      Debtor filed a petition for relief under Chapter 13 of Title 11 of the United

States Code, 11 U.S.C. §§ 101 et seq. (the “Bankruptcy Code”) on April 19, 2019. See

Docket No. 1.

         2.      On April 7, 2000, Debtor borrowed the sum of $85,000.00 from Bank One, NA

(the “Original Lender”), pursuant to a Promissory Note (the “Note”). A true and correct copy of

the Note is attached as Exhibit A.

         3.      On April 7, 2000, Debtor executed a Mortgage (the “Mortgage”) granting

Mortgage Electronic Registration Systems, Inc., as nominee for the Original Lender, a security

interest in real property located at 16407 S Hermitage, Markham, IL 60426 (the “Property”).

The Mortgage was recorded on April 21, 2000, in Cook County. A copy of the Mortgage is

attached as Exhibit B.



                                                 1
*4727642654031001*
  Case 19-11363       Doc 20     Filed 06/20/19 Entered 06/20/19 15:02:38         Desc Main
                                   Document     Page 2 of 4


       4.      On January 14, 2005, the Mortgage was assigned to Franklin Credit Management

Corporation pursuant to an Assignment of Mortgage. On January 8, 2009, the Mortgage was

assigned to the Huntington National Bank, as Certificate Trustee, of Franklin Mortgage Asset

Trust 2009-A pursuant to an Assignment of Mortgage. On October 22, 2012, the Mortgage was

assigned to Wells Fargo Bank, N.A., as Certificate Trustee, in Trust for Registered Holders of

VNT Trust Series 2010-2 pursuant to an Assignment of Mortgage. On December 14, 2013, the

Mortgage was assigned to Bayview Loan Servicing, LLC pursuant to an Assignment of

Mortgage. On February 29, 2016, the Mortgage was assigned to J.P. Morgan Acquisition Corp.,

pursuant to a Corporate Assignment of Mortgage. Thereafter, the Mortgage was assigned to the

Creditor, pursuant to an Assignment of Mortgage. Copies of the assignments are attached as

Exhibit C.

       5.      On May 31, 2019, Creditor filed its secured proof of claim, with respect to the

Property, in the amount of $172,998.78. See Claims Register, Claim 5-1. The claim includes

pre-petition arrears in the amount of $97,463.90. Id.

       6.      On April 19, 2019, Debtor filed the Chapter 13 Plan (the “Plan”). See Docket No.

2. The Plan proposes to make direct ongoing monthly payments in the amount of $1,301.00 and

cure pre-petition arrears in the amount of $0.00. Id.

       7.      Movant objects to confirmation of the Plan on the grounds that the Plan would not

meet the feasibility requirement of 11 USC §1325(a)(6). The Plan proposes to make monthly

payments of $1,175.00 over sixty (60) months. The proposed monthly payments to the Trustee

are insufficient to comply with the repayment of the pre-petition arrears owed on the Property,

Attorney’s fees and other secured claims provided for in the Plan.




                                                 2
*4727642654031001*
  Case 19-11363      Doc 20    Filed 06/20/19 Entered 06/20/19 15:02:38         Desc Main
                                 Document     Page 3 of 4


       WHEREFORE, Carrington Mortgage Services, LLC, respectfully requests that this

Honorable Court deny confirmation of the Debtor’s Chapter 13 Plan and for such other relief as

the Court may deem just and proper.

       Dated: June 20, 2019

                                               Weinstein & Riley, P.S.
                                               By:/s/ Evan Lincoln Moscov
                                               Evan Lincoln Moscov
                                               ARDC No. 6278081
                                               Weinstein & Riley, P.S.
                                               325 Washington St., Ste. 303
                                               Waukegan, IL 60085
                                               Phone: 312-969-1977
                                               Email: EvanM@W-Legal.com
                                               Attorney for Movant




                                              3
*4727642654031001*
  Case 19-11363        Doc 20    Filed 06/20/19 Entered 06/20/19 15:02:38           Desc Main
                                   Document     Page 4 of 4


                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the Objection to Confirmation of Debtor’s
Chapter 13 Plan was served on the following parties by electronic service via the Court's ECF
filing system or by first-class mail on June 20, 2019:

Trustee via E-Filing                             Debtor via First Class Mail
Tom Vaughn                                       Renia Griffin
ecf@tvch13.net                                   7401 W 100th Place,
                                                 Unit #1791
Debtor’s Counsel via E-Filing                    Bridgeview, IL 60455
David M Siegel
davidsiegelbk@gmail.com                          U.S. Trustee via E-Filing
                                                 Patrick S Layng
                                                 USTPRegion11.ES.ECF@usdoj.gov

                                                 Request for Service via First Class Mail
                                                 Wells Fargo Bank N.A., as Trustee, for
                                                 Carrington Mortgage Loan Trust, Series 2006-
                                                 NC3 Asset-Backed Pass-Through Certificates
                                                 Laura A. Hrisko
                                                 Codilis and Associates, P.C.
                                                 15W030 N. Frontage Road, Suite 100
                                                 Burr Ridge, IL 60527

                                                 Request for Service via First Class Mail
                                                 Deutsche Bank National Trust Company
                                                 Todd J Ruchman
                                                 Manley Deas Kochalski LLC
                                                 P.O. Box 165028
                                                 Columbus, OH 43216



                                                 /s/ Maggie Koo
                                                 Maggie Koo
                                                 Legal Assistant for Evan Lincoln Moscov,
                                                 Attorney for Movant




                                                4
*4727642654031001*
